   Case 3:19-cv-00710 Document 214 Filed 06/18/21 Page 1 of 3 PageID #: 11781



                         IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT HUNTINGTON


   JONATHAN R., et al.,

   Plaintiffs,
                       v.

   JIM JUSTICE, in his official capacity as                    Case No. 3:19-cv-00710
   Governor of West Virginia, et al.,

   Defendants.


                       NOTICE OF DEPOSITION OF PAMELA M.
                              WOODMAN-KAEHLER
       Please take notice that the plaintiffs, Jonathan R., et al., by and through their counsel, will

take the deposition of Pamela M. Woodman-Kaehler for the purpose of discovery and/or

evidence, via Zoom video conferencing, on Friday, July 23, 2021, beginning at 10:00 a.m.

       Attorneys will be provided with video link and call-in instructions via e-mail from TSG

Reporting. These depositions will be taken before a notary public authorized to administer oaths

and will continue during normal business hours from day to day until concluded. You are hereby

invited to attend and protect your interests.

                                                JONATHAN R., ET AL.,
                                                Plaintiffs,
                                                By Counsel

                                                      /s/ Richard W. Walters
                                                      Richard W. Walters, (WVSB #6809)
                                                      rwalters@shafferlaw.net
                                                      J. Alexander Meade, (WVSB #13021)
                                                      ameade@shafferlaw.net
                                                      Shaffer & Shaffer, PLLC,
                                                      2116 Kanawha Boulevard, East
                                                      Post Office Box 3973
                                                      Charleston, West Virginia 25339-3973
                                                      Tel: (304) 344-8716
                                                      Fax: (304) 344-1481

                                                      /s/ Marcia Robinson Lowry
                                                      Marcia Lowry, admitted pro hac vice
Case 3:19-cv-00710 Document 214 Filed 06/18/21 Page 2 of 3 PageID #: 11782



                                       mlowry@abetterchildhood.org
                                       Allison Mahoney, admitted pro hac vice
                                       amahoney@abetterchildhood.org
                                       Dawn Post, admitted pro hac vice
                                       dpost@abetterchildhood.org
                                       Aarti Iyer, admitted pro hac vice
                                       vmclaughlin@abetterchildhood.org
                                       Tavi Unger
                                       tunger@abetterchildhood.org
                                       A Better Childhood
                                       355 Lexington Avenue, Floor 16
                                       New York, NY 10017
                                       Tel.: (646) 795-4456
                                       Fax: (212) 692-0415

                                       /s/ Lori Waller
                                       Disability Rights of West Virginia
                                       Lori Waller, (WVSB #11303)
                                       lwaller@drofwv.org
                                       1207 Quarrier Street, Suite 400
                                       Charleston, WV 25301
                                       Tel: (304) 346-0847
                                       Fax: (304) 346-0687

                                       Attorneys for Plaintiffs
  Case 3:19-cv-00710 Document 214 Filed 06/18/21 Page 3 of 3 PageID #: 11783




                           IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF WEST VIRGINIA
                                      AT HUNTINGTON


  JONATHAN R., et al.,

  Plaintiffs,
                      v.

  JIM JUSTICE, in his official capacity as Governor           Case No. 3:19-cv-00710
  of West Virginia, et al.,

  Defendants.

                                  CERTIFICATE OF SERVICE
        I, Richard W. Walters, counsel for Jonathan R., et al., do hereby certify that on this 18th day

of June, 2021, I electronically filed a “Notice of Deposition of Pamela M. Woodman-Kaehler”

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to the following counsel of record:

                                      Philip J. Peisch, Esquire
                                   Caroline M. Brown, Esquire
                                    Rebecca E. Smith, Esquire
                                     Julia M. Siegenberg, Esquire
                                      Brown & Peisch PLLC
                                  1233 20th Street NW, Suite 505
                                      Washington, DC 20001

                                   Steven R. Compton, Esquire
                              West Virginia Attorney General’s Office
                                  812 Quarrier Street, 2nd Floor
                                      Charleston, WV 25301



                                                             /s/ Richard W. Walters
                                                             Richard W. Walters (WVSB #6809)
